Case 7:19-cr-00098-VB Document 85 Filed 07/26/21 Page 1of1

UNITED STATES DISTRICT COURT “
SOUTHERN DISTRICT OF NEW YORK !

 

   

 

none nn--X
UNITED STATES OF AMERICA, ob be
v.
19 CR 98 (VB)
DASHAWN JOHNSON,
Defendant.
wonanen x

A status conference in this violation of supervised release matter is scheduled for

September 3, 2021, at 11:00 a.m. Because of the current public health emergency, the Court will

 

conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.
Accordingly, it is hereby ORDERED:
1, By August 27, 2021, defense counsel shall advise the Court in writing as to
whether his client waives his right to be physically present and consents to appear by telephone.
2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: July 26, 2021
White Plains, NY
SO ORDERED;

Vu

Vincent L. Briccetti
United States District Judge

 

 
